Citation Nr: 9912683	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  97-12 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Propriety of the reduction in the evaluation for impaired 
motion of the right ankle with painful motion and history of 
stress fractures, from 20 percent to 10 percent disabling.  

2.  Entitlement to an increased evaluation for impaired 
motion of the left ankle with painful motion and history of 
stress fracture, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Z. Jones, Associate Counsel





INTRODUCTION

The veteran served on active duty from June 1992 to November 
1992.  

The current appeal arose from a November 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Los Angeles, California.  The RO reduced the 
evaluation for the disability of the right ankle from 20 
percent to noncompensable, and the disability evaluation for 
the left ankle from 10 percent to noncompensable, both 
effective February 1, 1997.

In October 1998 the RO restored the previous 10 percent 
evaluation for the disability of the left ankle, and granted 
entitlement to a 10 percent evaluation for the appellant's 
right ankle disability effective the date of reduction, 
February 1, 1997.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) (formerly known as the United States Court of 
Veterans Appeal) (hereinafter, "the Court") for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  






In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

A review of the record reveals that the veteran was afforded 
a VA examination in September 1998.  In an October 1998 
rating decision, the RO restored the previous 10 percent 
evaluation for the left ankle disability, and granted 
entitlement to a 10 percent evaluation for the veteran's 
right ankle disability.  Since the October 1998 decision, the 
veteran's representative has not been provided an opportunity 
to respond with submission of a Statement of Accredited 
Representative in Appealed Case (VA Form 646).  This due 
process defect must be remedied on remand.  The Board notes 
that the last statement from the veteran's representative on 
file is dated in May 1998.

On the basis of the above and pursuant to 38 C.F.R. § 19.9 
(1998), the Board determines that further development of the 
evidence is essential for a proper appellate decision and, 
therefore, remands the matter to the RO for the following 
action:

1.  The RO should provide the veteran's 
representative, the California Department 
of Veterans Affairs, a Statement of 
Accredited Representation in Appealed 
Case (VA form 646) for completion and 
return relative to the issues on appeal.

2.  The RO should review the 
representative's statement on behalf of 
the veteran, and undertake any additional 
actions deemed indicated in view of the 
contents of such statement.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The veteran need take no action unless 
otherwise notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


